Citation Nr: 0717792	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the lumbar 
spine, L2-L4.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected degenerative joint disease of the cervical 
spine, C3-C6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


 
INTRODUCTION

The veteran had active service from April 1972 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the veteran's disability ratings for service-
connected lumbar spine degenerative joint disease (DJD) and 
cervical spine DJD to 20 percent, respectively, effective 
April 2001.  

In a rating decision dated in April 2003, the RO increased 
the veteran's disability evaluation for the lumbar spine 
disability to 40 percent, effective April 2001.  In January 
2006, the RO increased the veteran's disability evaluation 
for the cervical spine disability to 30 percent, effective 
April 2001.  The veteran was advised of the above grants of 
increased ratings by letter, and by a Supplemental Statement 
of the Case (SSOC), in April 2003 and January 2006, 
respectively.  However, he did not withdraw his appeal as to 
either issue.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing in June 2005; however, the 
veteran requested that the hearing be cancelled.  The Board, 
then, finds that all due process has been satisfied with 
respect to the veteran's right to a hearing.  



FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected degenerative joint disease of 
the lumbar spine, at L2-L4, is characterized by tenderness, 
pain on movement, and degenerative changes.  The veteran is 
able to demonstrate flexion to no less than 30 degrees, 
extension to no less than 10 degrees, lateral flexion to the 
left and right to no less than 10 degrees, and lateral 
rotation to the left to no less than 30 degrees and rotation 
to the right to no less than 10 degrees.  The evidence does 
not show nor has the veteran complained of any neurological 
abnormalities associated with his lumbar spine disability.  
Any additional functional impairment due to flare-ups of 
pain, fatigability, weakness, or lack of endurance is 
contemplated in the 40 percent currently assigned.

2.  The competent and probative evidence of record shows that 
the service-connected degenerative joint disease of the 
cervical spine, at C3-C6, is characterized by degenerative 
changes as well as tightness, tenderness, and pain on 
movement objectively confirmed on examination.  The veteran 
is able to demonstrate flexion to no less than 25 degrees, 
extension to no less than 10 degrees, lateral flexion to the 
left and right to no less than 10 degrees, and lateral 
rotation to the left and right to no less than 10 degrees.  
The evidence does not show the veteran has any neurological 
abnormalities associated with the veteran's cervical spine 
disability.  Any additional functional impairment due to 
flare-ups of pain, fatigability, weakness, or lack of 
endurance is contemplated in the 40 percent currently 
assigned.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for service-connected degenerative joint disease of 
the lumbar spine, L2-L4, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5292 (2002 & 2006).


2.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected degenerative joint disease of 
the cervical spine, C3-C6, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5290 (2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2002 and June 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  Thus, one notice 
letter pre-dated, and the other post-dated, the rating action 
on appeal.  The VCAA letters informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as medical records, employment records, or 
records from other Federal agencies, including VA, the 
service department, and the Social Security Administration.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disabilities had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2002 and June 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an April 2003 SOC and a January 2006 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 


representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
decision of the Court in Dingess, supra, which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  However, given the ample communications 
regarding the evidence necessary to establish the severity of 
the veteran's disabilities, which included all the criteria 
necessary for a higher disability rating, and considering 
that the veteran has not appealed the effective date of his 
disability rating, we find that any notice deficiencies are 
moot.  In addition, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.	Lumbar spine disability

Service connection for degenerative joint disease of the 
lumbar spine, L2-L4, was established in May 1994, and the RO 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5292 (1994), 
effective June 1993.  At that time, the RO considered an 
October 1993 VA examination which showed the veteran had 
degenerative changes and limited motion in his lumbar spine, 
which the RO determined was no more than "slight."  

In October 2002, the RO increased the veteran's disability 
rating to 20 percent, effective April 2001, based upon a 
February 2002 VA examination which showed the range of motion 
of his lumbar spine had decreased and was now moderately 
impaired.  

The veteran filed a timely notice of disagreement as to the 
RO's determination and submitted additional evidence in 
support of his claim.  In April 2003, the RO increased the 
veteran's disability rating to 40 percent, effective April 
2001, based upon VA outpatient treatment records which showed 
the veteran continuously complained of chronic pain and had 
tenderness in his lower back on examination.  The RO also 
determined that the veteran's range of motion, as 
demonstrated at the February 2002 VA examination, was 
severely limited.  

The veteran's service-connected lumbar spine disability is 
manifested by limitation of motion and degenerative joint and 
disc disease  As such, the veteran's service-connected lumbar 
spine disability is currently rated under 38 C.F.R. § 4.71a, 
DC 5010-5292.  As such, the Board will evaluate the veteran's 
lumbar spine disability under DC 5010, for traumatic 
arthritis, DC 5292 (2002), for limitation of motion of the 
lumbar spine, as well as all other potentially applicable 
diagnostic codes.  

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2006)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated October 2002.  In the April 2003 and 
November 2004 Supplemental SOCs, the RO evaluated the claim 
using both the old criteria and the new rating criteria, 
effective from September 2003.  It is clear, therefore, that 
the RO considered the old and new rating criteria, and that 
the veteran was made aware of the changes.  See Bernard v. 
Brown 4 Vet. App. 384 (1993).  

As an initial matter, the Board notes that the only 
diagnostic codes in effect prior to September 26, 2003, that 
would assist the veteran in obtaining a disability rating 
higher than 40 percent are DC 5286, for complete bony 
fixation (ankylosis) of the spine; DC 5289, for ankylosis of 
the lumbar spine; and DC 5293, for intervertebral disc 
syndrome.  The other applicable diagnostic codes, including 
DC 5292, for limitation of motion of the lumbar spine and DC 
5295, for lumbosacral strain, would not assist the veteran in 
obtaining a higher disability rating as the highest ratings 
available under those codes is 40 percent.  

As noted, the veteran's service-connected lumbar spine 
disability is rated under 38 C.F.R. § 4.71a, DC 5010-5292 
(1994).  The Board notes that the rating criteria for 
traumatic arthritis under DC 5010 were not affected by the 
changes made to the rating criteria for evaluating the spine.  
Under 5010, traumatic arthritis, substantiated by X-ray 
findings will be rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis, when substantiated by X-rays, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  
38 C.F.R. § 4.71a, DC 5003 (2002 & 2006).

Under DC 5286, in effect prior to September 26, 2003, a 60 
percent rating was warranted for complete bony fixation 
(ankylosis) of the spine in a favorable angle and a 100 
percent rating was warranted for ankylosis in an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  

Under DC 5289, in effect prior to September 2003, a 40 
percent rating was warranted for favorable ankylosis of the 
lumbar spine and a 50 percent rating was warranted for 
unfavorable ankylosis of the lumbar spine.  

Under DC 5293, in effect prior to September 2003, a 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
and a 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.


The Board observes that the words "slight," "moderate," 
severe," and "pronounced" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2005).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
	
Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an increased evaluation for service-connected lumbar spine 
disability.  

Review of the pertinent evidence of record shows the 
veteran's service-connected lumbar spine disability is 
characterized by tenderness, pain on movement, and 
degenerative changes in the lumbar spine.  At the October 
2006 QTC/VA examination, the veteran was able to demonstrate 
flexion to 30 degrees, extension to 10 degrees, lateral 
flexion to the left and right to 10 degrees, and lateral 
rotation to the left to 30 degrees and rotation to the right 
to 10 degrees.  The additional evidence of record, including 
VA examinations dated in February 2002, October 2002, October 
2004, and August 2005, show the veteran's range of motion is 
limited to no more than 40 degrees in forward flexion, 10 
degrees in extension, and 10 degrees in both lateral flexion 
and lateral rotation to the left and right.  Neurological 
examination of the veteran's lumbar spine has consistently 
been described as within normal limits.  

In evaluating the veteran's claim under the diagnostic codes 
in effect prior to September 2003, the Board again notes that 
DC 5010/5003, provides that traumatic arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, as noted above, DC 5292, which provides the rating 
criteria for limitation of motion of the lumbar spine is not 
for application in this case because the highest disability 
rating available under that code is 40 percent.  DC 5010/5003 
does not otherwise assist the veteran in obtaining a 
disability rating higher than 40 percent; therefore, DCs 
5010/5003 and 5292 are not for application in this case.  

In evaluating the veteran's lumbar spine disability under DCs 
5286 and 5289, in effect prior to September 2003, the Board 
notes there is no competent evidence showing the veteran has 
complete ankylosis of the spine or ankylosis of the cervical 
spine, which is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  At the 
October 2006 QTC/VA examination, the veteran demonstrated 
flexion to 30 degrees, extension to 10 degrees, right and 
left lateral flexion to 10 degrees, right rotation to 10 
degrees, and left rotation to 30 degrees.  The examiner who 
conducted the October 2006 examination specifically stated 
there was no ankylosis in the veteran's lumbar spine.  In 
addition, the additional evidence of record, including VA 
examinations conducted in February 2002, October 2002, 
October 2004, and August 2005, shows the veteran has 
consistently demonstrated movement of the spine in the planes 
of excursion (forward flexion, backward extension, lateral 
flexion, and rotation) tested, which clearly indicates he 
does not ankylosis in his lumbar spine.  Therefore, DCs 5286 
and 5289 (2002) do not assist the veteran in obtaining a 
disability evaluation greater than 40 percent.  

In evaluating the veteran's claim under DC 5293, in effect 
prior to September 2003, the Board notes there is no evidence 
showing the veteran has ever manifested pronounced 
intervertebral disc syndrome characterized by persistent 
symptoms compatible with sciatic neuropathy with pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief.  In 
this context, the Board notes the examiner who conducted the 
October 2006 examination noted there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement or muscle spasm on examination.  Similarly, 
VA examination reports dated in February 2002, October 2002, 
October 2004, and August 2005 are negative for findings which 
show the veteran has ever manifested pronounced 
intervertebral disc syndrome as contemplated in the rating 
criteria.  Therefore, DC 5293 (2002) does not assist the 
veteran in obtaining a rating in excess of 40 percent.  

Under the schedular criteria in effect as of September 2003, 
the Board finds that an evaluation in excess of 40 percent is 
not shown to be appropriately assignable under the general 
rating formula as the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher 
evaluation.  In this regard, the Board again notes that the 
veteran has never been shown to have unfavorable ankylosis of 
the thoracolumbar or entire spine in order to warrant either 
a 50 or 100 percent rating under the current General Rating 
Schedule for Diseases and Injuries of the Spine.  Therefore, 
a rating in excess of 40 percent cannot be awarded for the 
veteran's service-connected lumbar spine disability under the 
General Rating Formula.

The Board has considered evaluation of the veteran's lumbar 
spine disability under the schedule for rating intervertebral 
disc syndrome that became effective in September 2002 and 
September 2003, respectively.  See 38 C.F.R. § 4.71a, 
DCs 5293 (2003) and 5243 (2006).  Under the criteria that 
became effective in September 2002, intervertebral disc 
syndrome could be evaluated on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations under  § 4.25.  Under the criteria 
that became effective in September 2003, intervertebral disc 
syndrome is evaluated solely upon incapacitating episodes.  
In this context, the Board notes that under both the old and 
new criteria, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DCs 5293 
(2003) and 5243 (2006), Note (1).  

In evaluating the veteran's claim, the Board again notes that 
the evidence does not show, nor has the veteran alleged, that 
he has experienced incapacitating episodes associated with 
his lumbar spine disability.  There is no evidence of record 
showing the veteran has episodes which require bed rest 
prescribed by a physician or treatment by a physician.  In 
addition, there were no neurological abnormalities complained 
of or found on examination at examinations conducted in 
February 2002, October 2004, August 2004, and October 2006.  
Therefore, an increased rating is not warranted in this case 
based upon intervertebral disc syndrome manifested by 
incapacitating episodes or neurological abnormalities.  
38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  In this context, we note that the 
October 2006 examination report reflects the veteran 
complained of pain on motion and the examining physician 
stated that the veteran's range of motion in flexion was 
limited by an additional 10 degrees due to pain, fatigue, 
weakness, and lack of endurance.  Likewise, the August 2005 
VA examination report reflects that the veteran had 
additional limitation of motion in flexion, extension, and 
lateral flexion with repetitive use.  Although there is 
evidence showing the veteran has additional functional 
limitation due to pain fatigue, weakness, and lack of 
endurance, the Board notes that when the veteran's disability 
rating was increased to 40 percent under DC 5292 (2002), the 
RO considered the veteran's limited motion as well as his 
complaints of pain and tenderness that were objectively 
confirmed on examination.  The Board also notes that his 
range of motion has not decreased during the pendency of this 
appeal.  Instead, range of motion has essentially stayed the 
same with some occasional improvements.  See VA examinations 
dated in February 2002, October 2002, October 2004, August 
2005, and October 2006.  As such, the Board finds that the 
veteran's additional functional limitation is contemplated in 
the 40 percent disability evaluation currently assigned and 
the preponderance of the evidence is against a finding that 
the veteran's functional limitation due to pain warrants an 
evaluation in excess of 40 percent.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against the grant of a disability evaluation in excess of 40 
percent for service-connected degenerative joint disease of 
the lumbar spine, L2-L4, and the benefit-of-the-doubt is not 
for application.  See Gilbert, supra.



Cervical spine disability

Service connection for degenerative joint disease of the 
cervical spine, C-3 through C-6, was established in May 1994, 
and the RO assigned a 10 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5290 
(1994), effective June 1993.  At that time, the RO considered 
an October 1993 VA examination which showed the veteran had 
no more than slight limitation of motion with neck pain and 
headaches.  

In October 2002, the RO increased the veteran's disability 
rating to 20 percent, effective April 2001, based upon a 
February 2002 VA examination which showed the range of motion 
in his cervical spine had decreased and was now moderately 
impaired.  

The veteran filed a timely notice of disagreement and 
substantive appeal to the Board with respect to the RO's 
determination.  In January 2006, the RO increased the 
veteran's disability rating to 30 percent, effective April 
2001, based upon an August 2005 VA examination which showed 
the veteran had additional limitation of motion after 
repetitive use.  In granting the increase to 30 percent, 
effective from April 2001, the RO noted the initial VA 
examination in February 2002 did not apply DeLuca criteria to 
the veteran's range of motion but it did show the veteran had 
a substantial overall loss of motion with discomfort.  

The veteran's service-connected cervical spine disability is 
manifested by limitation of motion and degenerative joint and 
disc disease.  As such, the veteran's service-connected 
cervical spine disability is currently rated under 38 C.F.R. 
§ 4.71a, DC 5010-5290.  Therefore, the Board will evaluate 
the veteran's cervical spine disability under DC 5010, for 
traumatic arthritis, DC 5290 (2002), for limitation of motion 
of the cervical spine, and all other potentially applicable 
diagnostic codes.  

In evaluating the veteran's claim under the rating criteria 
in effect prior to September 26, 2003, the Board notes, as an 
initial matter, that the only diagnostic codes that would 
assist the veteran in obtaining a disability greater than 30 
percent are DC 5286, for ankylosis of the spine; DC 5287, for 
ankylosis of the cervical spine; and DC 5293, for 
intervertebral disc syndrome.  DC 5290, which provides the 
rating criteria for limitation of motion of the cervical 
spine, would not assist the veteran in obtaining a higher 
disability rating because the highest rating available under 
that code is 30 percent.  

The pertinent criteria of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

100%	Unfavorable ankylosis of the entire spine;
40%	Unfavorable ankylosis of the entire cervical 
spine; 
30%	Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine;

[See Notes reproduced above, at pages 11-13]


38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

After careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an increased evaluation for service-connected 
cervical spine disability.  

Review of the pertinent evidence of record shows the 
veteran's service-connected cervical spine disability is 
characterized by degenerative changes as well as tightness, 
tenderness, and pain on movement objectively confirmed on 
examination.  The August 2005 VA examination report reflects 
the veteran is able to demonstrate flexion to 25 degrees, 
extension to 15 degrees, lateral flexion to the left to 25 
degrees, lateral flexion to the right to 20 degrees, lateral 
rotation to the left and right to 25 degrees.  The additional 
evidence of record, including VA examinations dated in 
February 2002, October 2002, and October 2004, show the 
veteran's range of motion is limited to no more than 30 
degrees in forward flexion, 10 degrees in extension, and 10 
degrees in both lateral flexion and lateral rotation to the 
left and right.  The evidence of record does not show the 
veteran the veteran has any neurological abnormalities 
associated with his cervical spine disability.  

In evaluating the veteran's claim under the diagnostic codes 
in effect prior to September 2003, the Board again notes that 
DC 5010/5003, provides that traumatic arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, as noted above, DC 5290, which provides the rating 
criteria for limitation of motion of the cervical spine is 
not for application in this case because the highest 
disability rating available under that code is 30 percent.  
DC 5010/5003 does not otherwise assist the veteran in 
obtaining a disability rating higher than 30 percent; 
therefore, DCs 5010/5003 and 5292 are not for application in 
this case.  

Evaluating the veteran's cervical spine disability under DC 
5286 and 5289, in effect prior to September 2003, the Board 
notes there is no evidence showing the veteran has complete 
ankylosis of the spine in either a favorable or unfavorable 
angle; nor is there any evidence showing he has unfavorable 
ankylosis of the cervical spine.  As noted above, ankylosis 
is when the spine is fixed in flexion or extension and is 
accompanied by other symptoms.  However, the pertinent 
evidence of record shows the veteran has consistently 
demonstrated movement of the cervical spine in all planes of 
excursion.  At the August 2005 VA examination, the veteran 
demonstrated flexion to 25 degrees, extension to 15 degrees, 
lateral flexion to the right to 20 degrees, lateral flexion 
to the left to 25 degrees, lateral rotation to the left and 
right to 20 degrees.  See also VA examinations dated February 
2002, October 2002, and October 2004.  Because there is no 
evidence showing the veteran has ankylosis of the entire 
spine or cervical spine, DCs 5286 and 5289 (2002) do not 
assist the veteran in obtaining a disability evaluation 
greater than 30 percent.  

In evaluating the veteran's claim under DC 5293, in effect 
prior to September 2003, the Board notes there is no evidence 
showing the veteran has ever manifested severe intervertebral 
disc syndrome with intermittent relief or pronounced 
intervertebral disc syndrome characterized by persistent 
symptoms compatible with sciatic neuropathy with pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief.  In 
this context, the Board notes that, while the veteran 
complains of stiffness and pain in his neck, he has 
consistently reported increased symptoms when he turns his 
neck to the right.  Because the veteran has limited his 
increased symptoms to when he attempts a particular movement, 
the Board finds that his symptoms more nearly approximate 
"moderate" intervertebral disc syndrome as contemplated in 
the rating criteria, which warrants no more than 20 percent 
under DC 5293.  As such, DC 5293 (2002) does not assist the 
veteran in obtaining a disability rating greater than the 30 
percent rating currently assigned.  

Under the schedular criteria in effect as of September 2003, 
an evaluation in excess of 30 percent is not appropriately 
assignable under the general rating formula.  In this regard, 
the Board again notes that the veteran has never been shown 
to have ankylosis of the cervical or entire spine to warrant 
a higher evaluation under the current General Rating Schedule 
for Diseases and Injuries of the Spine.  Therefore, a rating 
in excess of 30 percent cannot be awarded for the veteran's 
service-connected cervical spine disability under the General 
Rating Formula.

The Board has considered evaluation of the veteran's cervical 
spine disability under the schedule for rating intervertebral 
disc syndrome that became effective in September 2002 and 
September 2003, respectively.  See 38 C.F.R. § 4.71a, 
DCs 5293 (2003) and 5243 (2006).  However, the evidence does 
not show, nor has the veteran alleged, that he has 
experienced incapacitating episodes associated with his 
cervical spine disability which require bed rest prescribed 
by a physician or treatment by a physician.  In addition, 
there were no neurological abnormalities complained of or 
found on examination at examinations conducted in February 
2002, October 2004, August 2004, and October 2006.  The Board 
does note the veteran has complained of pain radiating to his 
right shoulder; however, service connection was granted for 
symptoms associated with the veteran's right shoulder injury 
in July 2004.  Therefore, an increased rating is not 
warranted in this case based upon intervertebral disc 
syndrome manifested by incapacitating episodes or 
neurological abnormalities.  
The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  In this context, the Board notes 
that the August 2005 VA examination report reflects that, on 
repetitive motion, the veteran's range of motion in flexion, 
extension, and lateral flexion to the right was limited by an 
additional 10 degrees by fatigue, pain, and spasms.  His 
lateral flexion to the left and lateral rotation to the left 
and right were maintained at 20 and 25 degrees, respectively.  
The October 2004 VA examination report also shows the 
veteran's range of motion was limited by pain on repetitive 
motion and that the veteran complained of pain while 
demonstrating range of motion.  See also VA examinations 
dated in February 2002 and October 2002.  Although there is 
evidence showing the veteran has additional functional 
limitation due to pain fatigue, weakness, and lack of 
endurance, the Board finds that any additional functional 
limitation is contemplated in the 30 percent currently 
assigned. 

In this regard, the Board notes that in increasing the 
veteran's disability rating to 30 percent in January 2006, 
the RO considered the veteran's limited motion on repetitive 
motion as well as his complaints of pain while demonstrating 
movement in his cervical spine.  In fact, the Board also 
notes that the veteran's current symptoms would not assist 
him in obtaining the 30 percent rating currently assigned.  
Therefore, the Board finds that the veteran's additional 
functional limitation is contemplated in the 30 percent 
disability evaluation currently assigned and the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation due to pain and fatigue 
warrants an evaluation in excess of 30 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against the grant of a disability evaluation in excess of 30 
percent for service-connected degenerative joint disease of 
the cervical spine, C3-C6, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.



ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the lumbar 
spine, L2-L4, is denied,

Entitlement to an evaluation in excess of 30 percent for 
service-connected degenerative joint disease of the cervical 
spine, C3-C6, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


